NUMBER 13-10-00597-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                             IN RE: LEOPOLDO LEAL


                       On Petition for Writ of Mandamus.


                        MEMORANDUM OPINION
               Before Justices Yañez, Garza, and Benavides
                    Per Curiam Memorandum Opinion

      Relator, Leopoldo Leal, pro se, filed a petition for writ of mandamus in the above

cause on October 22, 2010, complaining generally that the trial court has discriminated

against him because he has not retained counsel to represent him in his civil lawsuit

wherein he seeks damages for an alleged theft.          We deny the petition for writ of

mandamus.

      It is the relator's burden to provide this Court with a sufficient petition and record

to establish his right to mandamus relief. See generally TEX. R. APP. P. 52. Specifically,

for instance, the relator must file an appendix with the petition for writ of mandamus,
and the appendix must include, inter alia, a certified or sworn copy of any order

complained of, or any other document showing the matter complained of.                See id.

52.3(k). The relator must also file a record including a “certified or sworn copy of every

document that is material to the relator's claim for relief and that was filed in any

underlying proceeding,” and “a properly authenticated transcript of any relevant

testimony from any underlying proceeding, including any exhibits offered in evidence, or

a statement that no testimony was adduced in connection with the matter complained.”

See id. 52.7(a). Further, relator must file a certification with the petition for the petition

for writ of mandamus stating that every factual statement in the petition is supported by

competent evidence included in the appendix or record. See id. 52.3(j). Finally, the

petition for writ of mandamus must contain a “clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or

record.”   See id. 52.3(h).     In the instant case, relator has failed to meet these

requirements and has thus failed to provide this Court with a petition and record

sufficient to establish his right to mandamus relief.

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that relator has not shown himself entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See id. 52.8(a).



                                                                 PER CURIAM

Memorandum Opinion delivered the
26th day of October, 2010.